 1

 2

 3

 4

 5
                           IN THE UNITED STATES DISTRICT COURT
 6                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8    MONEY MAILER, LLC,                                     CIVIL ACTION NO. 15-cv-01215-RSL
 9                          Plaintiff,
10           vs.                                             ORDER GRANTING MOTION
11                                                           FOR RELIEF FROM DEADLINE
      WADE G. BREWER,
12
                            Defendant
13

14    WADE G. BREWER,

15                          Counterclaim
                            Plaintiff,
16
             vs.
17
      MONEY MAILER, LLC, et al.,
18

19                    Counterclaim Defendants.

20
            THIS MATTER having come before this Court on Plaintiffs/Counterclaim-
21
     Defendant/Third-Party Defendants’ opposed Motion for Relief from Deadline. The motion is
22
     GRANTED without need for further briefing. The Clerk of Court is directed to renote the motion
23
     for reconsideration on the Court’s calendar for Friday, July 23, 2021. Money Mailer may file a
24
     response by noon on July 19, 2021. Defendants’ reply, if any, is due on or before the note date.
25



      ORDER GRANTING MOTION FOR                                        DORSEY & WHITNEY LLP
                                                                               COLUMBIA CENTER
      RELIEF FROM DEADLINE                   -1-                         701 FIFTH AVENUE, SUITE 6100
                                                                           SEATTLE, WA 98104-7043
                                                                             PHONE: (206) 903-8800
                                                                             FAX: (206) 903-8820
 1        Dated this 2nd day of July, 2021.
 2

 3
                                              Robert S. Lasnik
 4                                            United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     ORDER GRANTING MOTION FOR                                   DORSEY & WHITNEY LLP
                                                                         COLUMBIA CENTER
     RELIEF FROM DEADLINE               -2-                        701 FIFTH AVENUE, SUITE 6100
                                                                     SEATTLE, WA 98104-7043
                                                                       PHONE: (206) 903-8800
                                                                       FAX: (206) 903-8820
 1 Presented by:

 2
     DORSEY & WHITNEY LLP
 3
     /s/Nathan T. Alexander
 4
   Nathan T. Alexander WSBA #37040
 5 Brian Janura WSBA #50213

 6 701 Fifth Avenue, Suite 6100
   Seattle, WA 98104-7043
 7 Email: alexander.nathan@dorsey.com
   Email: janura.brian@dorsey.com
 8
   Counsel for Plaintiff and Counterclaim Defendants
 9 Money Mailer, LLC and Money Mailer Franchise Corp.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      ORDER GRANTING MOTION FOR                         DORSEY & WHITNEY LLP
                                                               COLUMBIA CENTER
      RELIEF FROM DEADLINE             -3-               701 FIFTH AVENUE, SUITE 6100
                                                           SEATTLE, WA 98104-7043
                                                             PHONE: (206) 903-8800
                                                             FAX: (206) 903-8820
